DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
For claims 1 and 17, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, an overcurrent protection circuit comprising a sampling circuit, a comparator circuit, a D flip-flop, and an output signal control circuit, wherein
The comparator is configured to compare the sample signal with a reference signal, generate an overcurrent signal if the sample signal is greater than the reference signal, and output the overcurrent signal to the D flip flop;
the D flip-flop is configured to receive the overcurrent signal from the comparator circuit and generate a first level signal in response to the overcurrent signal; and
the output signal control circuit is configured to receive the first level signal from the D flip-flop, and output, in response to the first level signal, a control signal for reducing the current of the controlled circuit.
Claims 2-16 are allowed because they depend on claim 1.
The prior art made of record in form 892 and 1449, discloses a motor assembly. One of the closest prior art CN 106486963 A to Liu et al. discloses an Overcurrent/Short Circuit Protecting Circuit which comprises a power supply module, a triode driving module, a current detection amplification comparison module and triggering the feedback module comprising a D flip-flop, and a precise sampling resistor connected in series on the bus RS1. when the bus is over-current or short circuit, through the precise sampling resistor RS1 of the current is bigger than the set over-current protection current, comparator-phase end voltage is higher than the reference voltage of the inverting end of the comparator U2 output inverted to the high level, the D flip-flop U3 turn, Q end of the D trigger outputs high level, the D trigger output end is low level, D2 base electrode of the triode T4 voltage is low, transistor T4 is turned off through the diode, the VDMOS transistor Q2 gate-source voltage is lower than the threshold voltage, the VDMOS tube Q2 is turned off, disconnecting the input signal, the circuit is locked into the off-state. In the examiner’s opinion the claims are deemed to be directed to a non-obvious improvement over the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846